Citation Nr: 1525089	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  14-01 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	Robert Brown, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to November 1965, with subsequent service in the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In April 2014, the Veteran was afforded a hearing before John J. Crowley, who is the Veterans Law Judge rendering the determination in these claims and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran served during the Vietnam War, but his service did not include duty in or visitation to the Republic of Vietnam; he has no qualifying service in Korea or Thailand, and he is not entitled to a presumption of herbicide (Agent Orange) exposure.

2.  The Veteran does not have a back disability, hypertension, or diabetes mellitus, type 2, due to his service.  

CONCLUSION OF LAW

A back disability, hypertension, and diabetes mellitus type 2, were not incurred in, or as a result of, active duty service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he has a back disability, hypertension, and diabetes mellitus, type 2, due to his service.  During his hearing, held in April 2014, the Veteran testified to the following: he took basic training at Fort Polk and passed out (had "heat stroke") due to high temperatures.  He was treated at the troop medical clinic and was seen by a doctor.  He later had service at Fort Chaffee and was told that the base had recently been sprayed with an unidentified chemical that may have been Agent Orange.  

During service, he served in a helicopter unit, and he often had to jump up to five feet from helicopters while carrying heavy loads.  The Veteran asserted that he sustained a back disability due to jumping from helicopters, diabetes mellitus type 2 due to exposure to Agent Orange while at Fort Chaffee, and hypertension due to heat stroke during basic training at Fort Polk.  

Following service, he had back surgery for a ruptured, herniated disc in about 1984, and in 2013.  He was a machinist for about 17 years, during which time he made 500-pound bombs, which involved heavy work, and transmission gears for helicopters.  He twisted his back during that post-service employment.  

The Veteran's spouse testified that she knew the Veteran during his service, and that he had back symptoms many times after returning from training with the National Guard.  The Veteran's representative essentially asserted that periods of service with the National Guard, between May and June of 1966, and between May and June of 1967, may be relevant to the claims.  

At the hearing, it was agreed that the record would be held open 60 days to allow the Veteran to obtain and submit relevant medical evidence.  In April 2014, additional private treatment reports were received, together with a waiver of review by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2014).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39   (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a); and that continuity of symptomatology only relates to the specified chronic diseases).  Hypertension, arthritis, and diabetes, are chronic diseases for which service connection may be established under 38 C.F.R. § 3.303(b).  See 38 C.F.R. § 3.309(a); Walker, 708 F.3d at 1339-40.  

There is a clear distinction between individuals who serve on active duty and those who only serve on ACDUTRA.  An individual seeking VA disability compensation based only on ACDUTRA must establish a service-connected disability in order to achieve veteran status and be entitled to disability compensation benefits.  In Donnellan v. Shinseki, 24 Vet. App. 167, 171-75 (2010), the Court stated that the placement of the burden of proof on the Veteran was consistent with the distinction made in § 101(24) between an ACDUTRA claimant and an active duty claimant.

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(22), (24) ; 38 C.F.R. § 3.6(a), (c).  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty or ACDUTRA, or from injury (but not disease) incurred or aggravated while performing INACDUTRA. Id.; see also 38 U.S.C.A. §§ 106, 1110, 1131; 38 C.F.R. § 3.303(a).

ACDUTRA includes full time duty performed by members of the Armed Forces Reserves or the National Guard of any state.  38 C.F.R. § 3.6(c).  To establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA. 38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Further, the burden to establish "Veteran" status for a claim based on a period of ACDUTRA is on the appellant.  Paulson; Smith v. Shinseki, 24 Vet. App. 40, 44 (2010); Donnellan v. Shinseki, 24 Vet. App. 167, 171-75 (2010). 

The fact that a claimant has established status as a veteran for other periods of service does not obviate the need to establish that she is also a veteran for purposes of the period of ACDUTRA where the claim for benefits is based on that period of ACDUTRA. Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of pre-existing diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, such as a psychosis, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service - are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309 (2014).  The advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA. Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70 , for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim."); see also Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

If a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain specific diseases shall be service connected if manifest to a degree of 10 percent or more at any time after service.  U.S.C.A. § 1116(a), (b); 38 C.F.R. § 3.307(a)(6)(ii). 

A veteran, who during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii)  are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma. 38 C.F.R. § 3.309(e). 

In 2010, changes were made to the regulation for presumptive service connection for veterans shown to have been exposed to Agent Orange.  See 75 Fed. Reg. 14391  (March 25, 2010); 38 C.F.R. § 3.309(e).  These changes add ischemic heart disease, "all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia)," and Parkinson's disease, as presumptive disorders. 

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit  has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

VA has extend the presumption of exposure to Agent Orange and the presumption of service connection for prostate cancer to a Vietnam-era veteran, who served in Thailand at certain designated bases, to include U-Tapao and Korat Royal Thai Air Force Bases (RTAFB), and whose duties placed him or her on or near the perimeter of the base, where Agent Orange was sprayed.  VA Adjudication Procedures Manual, M21-1MR, Part IV, Subpart ii, 2.C.10. q.

The provisions of the VA Adjudication Procedure Manual, M21-1MR provide the specific steps necessary in verifying herbicide exposure on a factual basis in locations other than the Republic of Vietnam.  Specifically, Part IV, subpart ii.2.C.10.o. states that if a veteran alleges exposure in other locations, the RO must ask the veteran for the approximate dates, location, and nature of the alleged exposure.  See VA Manual M21-1MR, Part IV, subpart ii, 2.C.10.o.  If such information is received, the RO must furnish the Veteran's detailed description of exposure to Compensation Service via e-mail at [address omitted], and request a review of the DoD's inventory of herbicide operations to determine whether herbicides were used as alleged.  Id.  If the Compensation Service's review does not confirm that herbicides were used as alleged, the RO must refer the case to the U.S. Army and Joint Services Records Research Center ("JSRRC") coordinator to make a formal finding that sufficient information required to verify herbicides exposure does not exist.  Id. 

Records from the National Guard show active duty or active duty for training for periods that include from May 28, 1966 to June 11, 1966, and from May 27, 1967 to June 10, 1967.  

The Veteran's service treatment records include a December 1964 entrance examination report, which does not contain any relevant findings.  The Veteran's separation examination report, dated in September 1965, shows that his heart, "spine, other musculoskeletal," and endocrine system were clinically evaluated as normal, providing evidence against this claim.  His urine was negative for sugar, and his blood pressure was 110/70.  In an associated "report of medical history," the Veteran denied having a history of swollen or painful joints, palpitation or pounding heart, high or low blood pressure, sugar or albumin in urine, or arthritis or rheumatism; the Veteran stated that he was in good health.  

As for the post-active duty medical evidence, it includes a service examination report, dated in April 1968, performed in association with National Guard duty.  This report shows that his heart, "spine, other musculoskeletal," and endocrine system were clinically evaluated as normal.  His urine was negative for sugar, and his blood pressure was 122/78.  In an associated "report of medical history," the Veteran denied having a history of swollen or painful joints, palpitation or pounding heart, high or low blood pressure, sugar or albumin in urine, arthritis or rheumatism, or recurrent back pain; the Veteran stated that he was in good health.  

Private treatment reports from R.W., M.D., dated between 2010 and 2014, show that the Veteran was noted to have disorders that included hyperglycemia, obesity, hypertension, diabetes mellitus, type 2, backache, and generalized osteoarthritis.  

The Board finds that the claims must be denied.   The Veteran is not shown  to have been treated for, or diagnosed with, any relevant symptoms or disorders during active duty.  Given the foregoing, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(b).  

More importantly, following service, the earliest medical evidence of any of the claimed disabilities is dated no earlier than 2010.  This was about 45 years after separation from active duty service.  

With regard to the claim for a back disability, the Veteran is not shown to have been diagnosed with a disorder listed at 38 C.F.R. § 3.309(a), and the U.S. Court of Appeals for the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

With regard to the claims for hypertension and diabetes mellitus, type 2, the Veteran has not specifically asserted that he has had ongoing symptoms of either of disabilities since his service.  Rather, he attributes them to exposure to Agent Orange.  There is no evidence to show that either of these disabilities were manifest to a compensable degree within one year of separation from active duty service.  38 C.F.R. §§ 3.307, 3.309.  There is no competent opinion in support of any of the claims.  Accordingly, the claims must be denied on a direct and presumptive basis.  

With regard to the possibility of service connection based on a period of ACDUTRA or INACDUTRA, when a claim for service connection is based 
only on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA or an injury that was incurred 
in or aggravated by a period of INACDUTRA. See 38 U.S.C. §§ 101(2), (22), (24); 38 C.F.R. § 3.6(a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "Veteran" by virtue of the ACDUTRA or INACDUTRA service 
alone.  38 U.S.C. § 101(2), (24); see Acciola, 22 Vet. App. at 324.  

In this case, there is no relevant line of duty report of record, and no evidence of treatment for any of the claimed disabilities during any period of ACDUTRA or INACDUTRA.  Accordingly, service connection is not warranted based on any period of ACDUTRA or INACDUTRA.

Finally, with regard to the assertion of exposure to Agent Orange, the Veteran is not shown to have service in Vietnam, Thailand, or Korea.  In July 2013, the RO's JSRRC coordinator issued a memorandum in which it was concluded that exposure to Agent Orange was not established.  There is no competent opinion of record associating any of the claimed disabilities with exposure to Agent Orange.  Given the foregoing, exposure to Agent Orange during service is not shown, and the Veteran may not be afforded service connection on this basis.  See 38 C.F.R. §§ 3.307, 3.309; Combee.  Accordingly, the claims must be denied.  There is simply nothing in this case that suggests herbicide exposure expect for the Veteran's statements which, at best, are no clear as to why he believes he was exposed. 

With regard to the appellant's own contentions, and the lay testimony, a layperson is generally not capable of opining on matters requiring complex medical knowledge.  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The issues on appeal are primarily based on the contentions that the Veteran has a back disability, hypertension, and diabetes mellitus type 2, due to service, to include diabetes mellitus type 2 as due to exposure to Agent Orange during service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, whether the Veteran has a back disability or hypertension due to his service, and whether or not the Veteran was exposed to Agent Orange during service, and, if so, whether it caused diabetes mellitus, or whether these disorders are otherwise related to service, these issues fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions, and the lay testimony, and the lay testimony to the effect that he has a back disability, hypertension, and diabetes mellitus, that were caused by the Veteran's service from many decades ago.  The post-service treatment records provide particularly negative evidence against these claims, indicating problems that began decades after service with no connection to service.

There is no indication that the Veteran or his spouse is competent to diagnose any of the claimed conditions, or to link any current diagnosis to his service.  The Veteran and his spouse have not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran or his spouse received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and lacks probative value.

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence, via a letter dated in March 2013.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded. 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's non-VA records.  

The Veteran has not been afforded an examination, and etiological opinions have not been obtained.  However, the Veteran's service treatment reports do not show any relevant complaints, treatment, or findings for any of these claims, and none of the claimed conditions are shown upon separation from service.  There is no current medical evidence to show that the Veteran has any of the claimed conditions due to his service, and the earliest medical indication of any of the claimed conditions is dated in 2010 (about 45 years after separation from active duty service).  Therefore, examinations and etiological opinions need not be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  Further development of this case will not provide a basis to grant the claims. 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER


Service connection for a back disability, hypertension, and diabetes mellitus, type 2, is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


